    

Exhibit 10.2
                        


October 29, 2015


Mr. Richard Haddrill
Executive Vice Chairman
Scientific Games Corporation


Dear Dick:


On behalf of Scientific Games Corporation (“Company”), I am pleased to confirm
the following modifications to your December 8, 2014 Employment Agreement (the
“Agreement”):


1.
Section 3 of the Agreement is hereby amended by adding new subsections 3(f),
(g), and (h) as follows:



“(f)    Incentive Compensation.  Executive shall have the opportunity to earn
incentive compensation (“Incentive Compensation”) during the Term in amounts
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion in accordance with the applicable incentive
compensation plan of the Company as in effect from time to time (the “Incentive
Compensation Plan”). Commencing January 1, 2016, Executive shall have the
opportunity annually to earn Incentive Compensation with a “target opportunity”
of seven hundred thousand U.S. dollars (US$700,000) (“Target Bonus”), and a
maximum opportunity of 200% of Target Bonus, on the terms and subject to the
conditions of such Incentive Compensation Plan. For calendar year 2015,
Executive will receive Incentive Compensation in the amount of three hundred
thousand U.S. dollars (US$300,000), to be paid December 31, 2015. Any such
Incentive Compensation shall be subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive.


“(g)    Special Equity Awards. As of October 29, 2015, Executive shall receive a
special award of sixty-three thousand eight hundred ten (63,810) restricted
stock units, subject to the terms and conditions of the Incentive Plan, vesting
in two equal installments on December 31, 2016 and December 31, 2017. As of the
first business day following January 1, 2016, Executive shall receive an
additional special award of restricted stock units with a Fair Market Value of
seven hundred thousand U.S. dollars (US$700,000), subject to the terms and
conditions of the Incentive Plan, also vesting in two equal installments on
December 31, 2016 and December 31, 2017.


“(h)    Post-expiration consulting. Upon Executive’s termination at the
expiration of the Term pursuant to Section 4(f), Executive agrees to provide
limited consulting services to the Company for one year following such
termination subject to Executive’s reasonable availability. Executive will
receive a consulting fee of one million five hundred thousand U.S. dollars
(US$1,500,000), paid in equal bi-weekly installments during the consulting
period. The services to be provided will be as requested by the Board or the
Company’s Chief Executive Officer. For avoidance of doubt, this subsection (h)
will not apply if Executive’s employment terminates for any reason other than
the expiration of the Term pursuant to Section 4(f).”




--------------------------------------------------------------------------------






2.
Section 4 of the Agreement is hereby amended by deleting the period (“.”) at the
end of Section 4(e)(iv), replacing it with a semicolon (“;”), inserting the word
“and” immediately thereafter and adding new subsections 4(e)(v), 4(e)(vi),
4(e)(vii), 4(e)(viii), and 4(e)(ix) as follows:



“(v)    a lump-sum payment of one million five hundred thousand U.S. dollars
(US$1,500,000), payable in accordance with the Company’s normal payroll
practices over a period of twelve (12) months after such termination; and


“(vi)    a pro-rated Incentive Compensation payment (“Pro-Rated Incentive
Compensation”) equal to the Incentive Compensation which would have been payable
to Executive had Executive remained in employment with the Company during the
entire year in which such termination occurred (determined based on the actual
achievement for the completed quarters of the year of termination and payable
within 30 days of termination), multiplied by a fraction the numerator of which
is the number of days Executive was employed in the year in which such
termination occurs and the denominator of which is the total number of days in
the year in which such termination occurs; and


“(vii)    the Target Bonus multiplied by a fraction the numerator of which is
the number of days from the day after Executive’s termination through the end of
the year in which such termination occurs and the denominator of which is the
total number of days in the year in which such termination occurs, payable in
accordance with the Company’s normal payroll practices over a period of twelve
(12) months after such termination; and


“(viii)    in the event Executive’s termination occurs more than one year prior
to the expiration of the Term of the Agreement, the Target Bonus for each full
calendar year remaining in the Term commencing on the January 1 following
Executive’s termination date, payable in accordance with the Company’s normal
payroll practices over a period of twelve (12) months after such termination;
and


“(ix)    subject to Section 5.6, any unvested portion of the Special Equity
Awards made pursuant to Section 3(g) and held by Executive at the time of
termination will become fully vested; provided, however, if necessary to comply
with Section 409A, settlement of any such awards shall be made on the date which
is six months plus one day following termination.


3.
Section 4(h) is amended by replacing it with the following:



“(h)    Mitigation. In the event the Executive’s employment is terminated in
accordance with section 4(e) and Executive is employed by or otherwise engaged
to provide services to another person or entity (excluding serving as a member
of a board of directors or as an advisor) at any time prior to the end of any
period of payments to or on behalf of Executive contemplated by this Section 4,
Executive shall immediately advise the Company of such employment or engagement
and his compensation therefor and the Company’s obligation to make payments
pursuant to Section 4(e)(ii), 4(e)(v), 4(e)(vii) and 4(e)(viii) shall be reduced
by any base compensation and annual incentive compensation payable to Executive
during the applicable period through such other employment or engagement.






--------------------------------------------------------------------------------




4.
In all other respects, the Agreement is unchanged.





If the above terms are agreeable, please sign an acknowledgment copy and return
to me at your earliest convenience.


Thank you.


SCIENTIFIC GAMES CORPORATION
       




By: /s/ Gary L. Melampy
Gary L. Melampy, Chief Human Resources Officer




Acknowledged this 29th day of October, 2015




/s/ Richard Haddrill
Richard Haddrill


